Title: To Alexander Hamilton from William Child, 28 June 1798
From: Child, William
To: Hamilton, Alexander


New York, June 28, 1798. “William Child who some days since had the opportunity of offering his services to the Military Committee of New York (relative to the erection of a Telegraph) from which he has had no application or opportunity of explaining his plan respectfully requests the attention of Colonel Hamilton to his proposals with the advantages likely to accrue from such an Establishment. He would propose to have an Observatory at the Light House on Sandy Hook in which he would fix his large Telescope which is sufficient as soon as a Vessell appears in the Horizon at 40 or 50 Miles distant to ascertain her Size &c.…”
